Exhibit 10.1

March 19, 2008

Dear Eric:

Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.

I am pleased to offer you a regular full-time position with Electronic Arts as
Chief Financial Officer commencing on a mutually agreed upon start date at a
base salary of $50,000.00 per month, or $600,000.00 annualized, minus applicable
deductions. You will be reporting to me, John Riccitiello.

For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are on EA’s
intranet and will be reviewed with you at orientation.

You will also be eligible to participate in our discretionary bonus program.
This discretionary bonus is typically determined at the end of our fiscal year
(March) and is prorated for your months of employment. You need to be employed
by EA by January 15th to be eligible for a bonus in this fiscal year. Your
discretionary bonus target will be 75% of your salary. To receive payment of
your bonus you must be employed by Electronic Arts at the time any bonuses are
paid. In addition, EA reviews performance and compensation levels annually, and
it currently makes merit adjustments in June of each year. To be eligible for a
merit increase at next June’s review, you must commence employment by
January 15th of the same calendar year.

I will recommend to the Compensation Committee that you be granted a
non-qualified stock option to purchase 250,000 shares of Electronic Arts common
stock in accordance with our 2000 Equity Incentive Plan. The Committee will
grant and price the stock option on the next regularly scheduled grant date
after you commence employment (i.e., the 16th of the month following your
commencement of employment, or the first NASDAQ trading day thereafter). The
options shall vest and become exercisable as to 24% of the shares on the first
day of the calendar month that includes the one-year anniversary of the grant
date, and will then vest and become exercisable as to an additional 2% of the
shares on the first calendar day of each month thereafter for 38 months. You
will receive more details regarding this stock option from Stock Administration
after the grant date.

I will recommend to the Compensation Committee that you be granted a one-time
Ownership Award in the form of 83,300 restricted stock units (RSUs) in
accordance with our 2000 Equity Incentive Plan. The Committee will grant the
RSUs on the next regularly scheduled grant date after you commence employment
(i.e., the 16th of the month following your commencement of employment, or the
first NASDAQ trading day thereafter). This Award will vest in 25% increments
annually on each of the first, second, third and fourth anniversaries of the
original grant date. You will receive more details regarding this Award from
Stock Administration after the grant date.

You are being provided Tier 5 executive relocation assistance, as described in
the attached relocation summary document. Per EA policy, if you voluntarily
leave your employment with EA or are terminated for any reason other than a
reduction in force that eliminates your job position (a) prior to the one year
anniversary of the date of your hire, you agree to pay EA an amount equal to all
relocation and gross up expenses incurred by EA through your date of
termination; or (b) on or after the one year anniversary of the date of your
hire and prior to the second anniversary of the date of your hire, you agree to
pay EA an amount equal to a pro-rata portion (24 minus number of full months of
employment / 24 months) of all relocation and gross up expenses incurred by EA
through your date of termination. Payment must be made to EA upon your last day
of employment. Once you accept this offer of employment with EA, please contact
EA’s Global Mobility Group, at 650-628-9100, to start the process.

Lastly, EA is providing you a one-time bonus of $100,000.00 (minus applicable
taxes) at the time of hire, which is earned at the completion of your first year
of employment but you will receive it within the first 30 days of



--------------------------------------------------------------------------------

your employment. If you voluntarily leave your employment before the completion
of one year, you agree to repay to EA the full net amount of the bonus.

If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please call
me.

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent on your signing Electronic Arts’ New Hire/
Proprietary Information Agreement. Two copies are enclosed for signature (please
keep one for your own records).

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your offer of employment and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

Should you accept this offer, please plan on attending New Hire Orientation to
be held on your first Monday at 9:00 a.m. Please complete and bring the forms in
the attached package.

This offer of employment is made contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, EA will conduct a background check pursuant to a written notice you
will receive under separate cover, and this offer of employment is contingent
upon the results of such check being acceptable to EA.

This offer of employment is valid through March 28, 2008, and if not accepted by
then, we will assume that you have declined the offer. If you accept this offer,
please sign below and return both pages of the original offer letter to
Gabrielle Toledano in the enclosed envelope, and we can begin your orientation
to EA. Please keep a copy for yourself.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

 

Sincerely, /s/ John Riccitiello

John Riccitiello

Chief Executive Officer

Electronic Arts

Enclosures

 

Accepted by candidate:       Date: /s/ Eric F. Brown         March 19, 2008
Anticipated Start Date: April 14, 2008      



--------------------------------------------------------------------------------

ERIC BROWN

Employee Relocation Summary

Relocation benefits, including tax assistance, as follows:

 

House Hunting Trip

   Up to two house hunting trips, where reasonable and customary costs for
airfare, hotel, and rental car reimbursed (10 days total).

Final Move

   Reimbursement for mileage per IRS guidelines or one way airfare based on EA
travel guidelines. Reasonable lodging costs will be reimbursed when driving.
Actual and reasonable reimbursement for receipted transportation to the airport
will be provided.

Travel to the former


location

   If employee is required to move to the new location in advance of the pack
and load date, one airline ticket or mileage reimbursement will be provided for
the employee within the first 60 days of temporary living.

Transportation of


Household Goods

   Designated professional moving company will pack, load, deliver and unpack
your household goods with insurance coverage of $100K.

Storage of


Household Goods

   Up to 6 months of storage.

Shipment of


Automobiles

   Two cars shipped by auto transporter. Value of the vehicle must exceed the
cost of transportation of the vehicles. Cars must be in operating condition.

Pet Shipment

   Reimbursement of up to $200/pet for actual direct shipment expenses for up to
2 pets.

Temporary Housing

   Up to 6 months of temporary housing.

Rental Car

   One midsized rental car will be reimbursed for up to 14 days or until shipped
auto arrives, whichever is sooner. Short term rental vehicles are insured under
the company’s insurance policies.

Home Sale


Assistance

   Market Value Purchase Program. Additional details to follow.

Home Purchase


Assistance

   Up to $24K of reimbursement for non-recurring closing costs and loan
origination fees.

Tax Treatment of

Relocation


Expenses

   Gross up of taxable reimbursements and standard deduction for federal taxes.
Tax true up at year end.

Miscellaneous


Moving Allowance

   One month’s base salary (net). No receipts required.



--------------------------------------------------------------------------------

ERIC BROWN

Employee Relocation Summary

Relocation benefits, including tax assistance, as follows:

 

Repayment


Clause

   If you voluntarily leave your employment with EA or are terminated for any
reason other than a reduction in force that eliminates your job position (a)
prior to the one year anniversary of the date of your hire, you agree to pay EA
an amount equal to all relocation and gross up expenses incurred by EA through
your date of termination; or (b) on or after the one year anniversary of the
date of your hire, you agree to pay EA an amount equal to a pro-rata portion
(full months of employment/24 months) of all relocation and gross up expenses
incurred by EA through your date of termination. Payment must be made to EA upon
your last day of employment.